Citation Nr: 1532663	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the brain, to include a tumor. 

2.  Entitlement to service connection for a disability manifested by numbness and tingling of the right hand. 

3.  Entitlement to service connection for a disability manifested by numbness and tingling of the left hand. 

4.  Entitlement to service connection for a disability manifested by numbness and tingling of the right foot, to include as secondary to the service-connected low back disability. 

5.  Entitlement to service connection for a disability manifested by numbness and tingling of the left foot, to include as secondary to the service-connected low back disability. 

6.  Entitlement to an effective date earlier than July 24, 2009 for the grant of service connection for tinnitus. 
7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine. 

8.  Entitlement to an initial compensable disability rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1987 to April 1991, October 2003 to March 2005 and May 2006 to August 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO granted service connection for degenerative disk and joint disease of the lumbar spine and tinnitus; initial 10 percent disability ratings were assigned, effective March 24, 2009 and July 24, 2009, respectively.  The RO also granted service connection for headaches; an initial noncompensable disability rating was assigned, effective March 24, 2009.  Finally, the RO denied service connection for a brain tumor and disabilities manifested by tingling and numbness of both feet and hands.  The Veteran appealed the effective date of July 24, 2009 for the award of service connection for tinnitus, the initial 10 and noncompensable disability ratings assigned to the service-connected lumbar spine disability and headaches, respectively, and denials of service connection for a brain tumor and disabilities manifested by tingling and numbness of the feet and hands.  

Regarding the claim for service connection for disability manifested by numbness and tingling of the feet, the RO developed this claim on a direct incurrence basis.  However, in his notice of disagreement, the Veteran argued that it was secondary to his service-connected low back disability.  (See VA Form 21-413, Statement in Support of Claim, accepted as the Veteran's notice of disagreement and received by the RO in September 2009).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, in view of the Veteran's argument, the Board has re-characterized the claim to include secondary service connection as reflected on the title page. 

The issue of entitlement whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension has been raised by the record (See Veteran's typographed statement, received by the Board in April 2013) , but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine and an initial compensable disability rating for migraine headaches, and entitlement to service connection for a brain tumor and disabilities manifested by numbness of the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed a claim for service connection for hearing loss that also encompassed his tinnitus claim on March 24, 2009.


CONCLUSION OF LAW

An effective date of March 24, 2009 is warranted for the grant of service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West. 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157,  3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

This appeal arises from disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has repeatedly argued that the AOJ erred in assigning an effective date of July 24, 2009 for the award of service connection for tinnitus.  He maintains that the effective date should have been March 24, 2009, which was the date that he initially filed his claim for benefits.  This decision assigns an effective date of March 24, 2009 for the award of service connection for tinnitus.  The Board thereby construes this action as a complete grant of the issue on appeal as it fully satisfies the Veteran. 

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 

The Veteran filed his original claim for VA benefits on March 24, 2009.  That application included a claim for service connection for hearing loss.  Over the course of his appeal he described his exposure to loud noises during service and worsening hearing difficulties, including ringing in his ears.  The Veteran is competent to diagnosis tinnitus, as this is readily observable by laypersons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report his observable symptoms and history, including difficulty hearing and ringing in the ears since service, and such reports must be considered. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Service connection for listed chronic diseases, such as tinnitus, may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b), 3.307, 3.309 (2014); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18. 

During a July 23, 2009 VA audio fee basis examination, which was used as a basis for granting the Veteran service connection for tinnitus, the examiner noted that the Veteran had reported suffering from tinnitus since his February 2005, when he had served in Iraq.  Although the Veteran did not use the word "tinnitus," in his initial claim for hearing loss in March 2009, the Board finds that the Veteran's belief in entitlement to a benefit based on his hearing difficulty encompassed the symptoms resulting from tinnitus.  It is more reasonable to use the date of the hearing loss claim rather than the date of the July 2009 VA Fee Basis examination that diagnosed tinnitus as having had its onset during military service, which was scheduled as a result of initiation of the hearing loss claim.  

Thus, an effective date of March 24, 2009 for the award of service connection for tinnitus is granted.  Such satisfies the appeal of the Veteran.  Indeed, as the March 24, 2009 claim for benefits was the Veteran's initial contact with VA with respect to benefits, and as the claim was filed in the same month he was discharged from active duty, there is no possible legal basis for an earlier effective date.   


ORDER

An effective date of March 24, 2009, for service connection for tinnitus is granted, subject to law and regulations governing the payment of monetary benefits. 


REMAND

I. Initial Rating Claims-Low Back Disability and Headaches

The Veteran seeks an initial disability rating in excess of 10 percent and an initial compensable rating for his service-connected DJD of the lumbar spine and migraine headaches, respectively.  VA last examined the Veteran to determine the etiology of these disabilities in June 2009, which is over six (6) years ago.  (See June 2009 VA Fee Basis examination report).  The Veteran's representative has maintained that the VA examination is stale and, thus, does not adequately reflect the current severity of the above-cited service-connected disabilities.  The Veteran's representative's statement is corroborated by VA treatment reports, dated in April 2010 and August 2011, reflecting that the Veteran reported having experienced frontal, pressure-like headaches three (3) to four (4) times a week and increased back pain with pain and numbness that radiated into the right foot, respectively.  (See April 2010 and August 2011 VA treatment reports, respectively).  In view of the Veteran's representative's assertion in conjunction with clinical evidence reflecting a possible increase in severity of the low back disability and headaches, the Board finds that new VA spine and neurological examinations are required to assess the current level of severity of these disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

II.  Service Connection Claims-Disabilities Manifested by Tingling and Numbness of the arms and feet and a Brain Tumor

The Veteran seeks service connection for disabilities manifested by tingling and numbness of the arms and feet and a brain tumor.  He maintains that these disabilities had their onset during service and that they have continued since that time.  

The Veteran's service treatment records show that the Veteran gave a history of having had frequent numbness of the feet and tremors of the extremities when evaluated for a "seizure disorder" in January 1988.  At time, the Veteran had an entirely normal neurological evaluation.  The examining clinician doubted that the Veteran had suffered from a true seizure disorder.  The examiner noted that an electroencephalography (EEG) of the brain revealed no evidence of any epilepsy.  The examiner indicated that an EEG was mildly dysrhythmic but that that was a very non-specific finding often unassociated with any recognizable neurological problem.  The clinician recommended that the Veteran seek counselling to sort through his problems.  

A May 2003 examination report reflects that the Veteran's neurological system was evaluated as "normal."  On an accompanying Report of Medical History, he denied having any numbness or tingling; foot trouble; impaired use of the arms, legs, hands, or feet; and, neurological problems.  

A DA Form 2173, Statement of Medical Examination and Duty Status, dated in December 2007, reflects that the Veteran complained, in part, of numbness of the hands and feet after he was involved in an accident in Iraq during the period from July 2006 to July 2007.  DA Form 2173, Statement of Medical Examination and Duty Status, dated in early February 2009, reflects that the Veteran was mobilized to support the GBOT from February 11, 2009 to February 11, 2010.  In mid-February 2009, a magnetic resonance imaging (MRI) scan of the brain, performed in conjunction with a hearing loss evaluation, revealed a benign brain tumor (i.e, left cerebello-pontine lesion with mild mass effect on the let lateral basis pontis).   In late February 2009, the Veteran was admitted as an outpatient to Camp Shelby, Mississippi for a brain tumor that was found to have incurred in the line of duty and might have resulted in a permanent partial disability.  The Veteran was discharged from active duty on March 6, 2009.  

Post-service evidence includes normal May 2009 pre-and post-contrast magnetic imaging scan interpretations of the Veteran's brain.  There was no evidence of any mass in the left cerebellopontine angle region.  A June 2009 VA Fee basis examination report reflects that the Veteran denied having any neurological condition or any symptoms, such as a seizure disorder.  Regarding his tingling and numbness of the hands and feet, he related that it had been diagnosed by a physician and been present for the previous four (4) years (2005).  He related that the symptoms would flare-up as often as several times a week and would last a few hours each time.  After a physical evaluation of the Veteran, the examining physician concluded that there was no evidence of a brain tumor as indicated by a repeat MRI that was negative or any tingling and numbness pathology.  When seen for an traumatic brain injury (TBI) consult at a VA outpatient facility in April 2010, the Veteran gave a history of having been involved in several convoys during his deployment to Iraq in 2004-2005 and 2006-2007 where he had lost consciousness from improvised explosive devices (IEDs), to include on one occasion for approximately three (3) minutes.  He reported having had constant numbness and tingling of the bilateral hands and feet since April 2005.  An assessment of concussion with loss of consciousness was entered.  

A CT scan of the head, performed in early May 2010, was normal.  When seen for a neurological consult at a VA clinic a few days after the May 2010 CT scan, a motor examination revealed that the Veteran's light touch and pinprick were slightly better appreciated on the right than the left arm, face and leg.  The examining neurologist entered an immpression, in part, of mild left-sided decreased sensation, etiology unclear.  The neurologist further indicated that the Veteran might have had an old lacunar stroke, but that there were no other findings to suggest that and that his MRI did not reveal it.  The neurologist further related that review of the Veteran's MRI (presumably the one performed a few days previously on May 7, 2010) revealed that there was a questionable lesion on the left cerebellar pontine angle that could have been a schwannoma but that most of the images had motion artifact and were very blurry.  (See VA treatment report, dated May 13, 2010).  

In mid-June 2010, the Veteran was seen for a VA neuropsychiatric consultation. At that time, he gave a history of having been on several convoy duties during his first Iraq tour with blast exposures from rocket-propelled grenades (RPGs) and IEDs and mortar.  He related that he had experienced an episode in April 2004 where he had lost consciousness for approximately three (3) minutes.  He reported another incident with approximately 30 minutes of disorientation and amnesia.  The Veteran reported having daily numbness, weakness, and shakiness primarily in his hands and feet but sometimes in his arms and legs.  The examining clinical neuropsychologist recommended, in part, that the Veteran have a repeat MRI [of the brain] with neurology.  (See VA treatment report, dated in mid-June 2010).  

In February 2011, the Veteran telephoned the nurse triage with complaints of increased back pain.  He also reported right foot numbness.

In view of the Veteran's statements that he has had numbness and tingling of the hands and feet since military service, and in-service clinical notations of complaints of numbness and tingling of the feet associated with a possible seizure in 1988 and during service in Iraq from 2006 to 2007; post-service evidence of mild left-sided decreased sensation of an undetermined etiology; a May 2010 MRI of the Veteran's brain that revealed a questionable lesion on the left cerebellar pontine angle that was thought to have been a schwannoma; and, a June 2010 VA neuropsychologist's recommendation that the Veteran undergo another MRI [of the brain], the Board finds that the Veteran should be scheduled for a neurological examination to determine the etiology of any currently present pathology of numbness and tingling of the bilateral feet and hands and brain tumor. 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine. The Veteran's VA physical claims files and Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files should be made available to and reviewed by the examiner in connection with the examination. 
   
Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including the point at which motion is accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 
   
The examiner should also specifically assess the severity of all neurological symptomatology of the lower extremities associated with the service-connected low back disability, to include numbness of the feet and bladder or bowel problems. 
   
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Schedule the Veteran for an appropriate VA examination by a medical doctor to assess the current nature and severity of his service-connected migraine headaches. The Veteran's physical claims files and VBMS and Virtual VA electronic claims files should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's migraine headaches. The examination report should thereafter include an opinion as to the following:
a. The examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks. 

b. The examiner must also provide an estimate as to the frequency and length of duration of any such attacks. 

c. The examiner must also provide an opinion as to whether such attacks are productive of severe economic inadaptability. 

In providing the above opinions, the examiner should take into account the fact that the Veteran is both competent and credible to report of the observable symptoms of his migraine headaches even when the symptoms are not documented in her medical records.

If the examiner cannot provide any of the requested opinions, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.

3.  Schedule the Veteran for an examination to assess the current nature and severity of any current disability(ies) manifested by tingling and numbness of the hands and feet and/or a disability of the brain, to include a tumor.  The Veteran's physical claims files and VBMS and Virtual VA electronic claims files should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  (The examiner is hereby informed that a VA neuropsychologist recommended in mid-June 2010 that the Veteran undergo another MRI of the brain).   

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's numbness and tingling of the bilateral hands and feet and any brain disorder found upon evaluation and testing.  

The examination report should thereafter include an opinion as to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any disability manifested by numbness and tingling of the hands and feet and/or brain disorder is/are etiologically related to a period of active military service or had its onset therein?  The examiner must address the Veteran's reported history of exposure to IEDs and other explosive devices in service.
		
b. If any disability manifested by numbness and tingling of the bilateral feet is present, is it as least as likely as not caused by the service-connected low back disability or permanently worsened beyond the natural progression (i.e., aggravated) by the low back disability?

The examiner should discuss the following evidence: (i) in-service clinical notations of complaints of numbness and tingling of the feet associated with a possible seizure in 1988 and during service in Iraq from 2006 to 2007; (ii) post-service evidence of mild left-sided decreased sensation of an undetermined etiology; and, (iii) May 2010 MRI of the Veteran's brain that revealed a questionable lesion on the left cerebellar pontine angle that was thought to have been a schwannoma.

4.  Readjudicate the initial rating and service connection claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC that addresses all the evidence received after issuance of an August 2010 SOC.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


